t c memo united_states tax_court glen a finnell petitioner v commissioner of internal revenue respondent docket no 17870-97r filed date glen a finnell pro_se william i miller for respondent memorandum opinion laro judge respondent moves the court to dismiss this case for lack of jurisdiction alleging that petitioner's petition for declaratory_judgment was not filed within the time prescribed in sec_7476 petitioner objects thereto petitioner alleges that a letter he wrote to the internal_revenue_service should be considered his petition to this court and if it is not that equitable considerations support denying respondent's motion background linscott haylett wimmer wheat p c the company maintains a profit-sharing_plan named the linscott haylett wimmer wheat p c k profit sharing plan the plan on date the district_director of the midstates key district of the internal_revenue_service the district_director issued the company a final_determination letter stating that the company's termination of the plan did not adversely affect its qualification for federal tax purposes the letter also reminded the company about certain filing obligations that it had in connection with the plan and listed the name address and phone number of a person to contact for information concerning the letter the district_director mailed a copy of the final_determination letter to petitioner on the same day enclosed with this copy was another letter from the district_director stating in relevant part section references are to the applicable provisions of the internal_revenue_code dear mr finnell thank you for your comments concerning this plan enclosed is a copy of a final_determination letter that was issued for this plan interested parties who make comments on a determination_letter request may petition the u s tax_court for a declaratory_judgment regarding the determination if they disagree with the determination if you wish to file such a petition it must be made before days after the date this letter was mailed to you on date petitioner wrote a letter to the district_director stating that this letter is to petition the u s tax_court for a declaratory_judgment regarding the determination on the linscott haylett wimmer wheat lhww p c k profit sharing plan as defined by your letter dated date on date petitioner mailed a letter to the court stating that this letter is to petition the u s tax_court for a declaratory_judgment regarding the determination on the linscott haylett wimmer wheat lhww p c k profit sharing plan we received petitioner's letter on date and we filed it as a petition for declaratory_judgment as to the status of the plan discussion in calvert anesthesia associates-pricha phattiyakul m d p a v commissioner t c we recently held that sec_7476 requires that a petition for declaratory_judgment be filed with the court within days of the issuance of a final_determination letter and that equitable considerations do not allow us to extend this time period thus if petitioner did not file his petition with the court within this 91-day period we must dismiss this case for lack of jurisdiction we filed petitioner's petition days after respondent mailed him a copy of the final_determination letter that was issued to the company on the same day petitioner argues however that he mailed a petition to the internal_revenue_service within the 91-day period and that his petition qualifies as a petition to this court petitioner's argument must fail the united_states tax_court is a federal tribunal that is separate apart and independent from the internal_revenue_service as we have held repeatedly the mere fact that a taxpayer such as petitioner may have sent written notification to the internal_revenue_service of his intent to petition the court for relief does not mean that he has filed a petition with us to effectuate his intent see eg 72_tc_313 58_tc_256 matteson co v commissioner 1_bta_905 see also o'connor v commissioner tcmemo_1994_16 zee v commissioner tcmemo_1987_83 hinman v commissioner tcmemo_1978_133 garland v commissioner tcmemo_1971_79 in sum petitioner did not petition the court for a declaratory_judgment within the 91-day period of sec_7476 thus we must dismiss this case to do so an appropriate order will be entered
